Citation Nr: 1623777	
Decision Date: 06/14/16    Archive Date: 06/29/16

DOCKET NO.  09-42 469	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for sleep apnea, to include as secondary to service-connected bilateral knee disorders.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jennifer R. White, Counsel


INTRODUCTION

The Veteran had active service from December 1995 to October 2007. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

This claim was processed using the Veterans Benefits Management System (VBMS).  A review of the Veteran's Virtual VA claims file reveals documents that are either duplicative or irrelevant to the issue on appeal.

In July 2015, the Board issued a decision denying this claim.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court). Pursuant to an April 2016 Joint Motion for Remand (JMR), the Court entered an order in May 2016 vacating the Board decision and remanding the case to the Board for compliance with the JMR. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The parties to the JMR indicated that the Veteran's contention that his sleep apnea is secondary to his service-connected bilateral knee disorders in that he gained weight because of these disorders, either causing or aggravating his sleep apnea, should be addressed.  The Board notes that the March 2015 VA examiner indicated that obesity is a risk factor for sleep apnea.  As there is no medical opinion of record addressing of this theory, the Board must remand the claim for an additional VA opinion.

Accordingly, the case is REMANDED for the following action:

1.  Request that the March 2015 examiner (or a suitable substitute) review the claims file and offer an addendum as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's sleep apnea was either (a) caused or (b) aggravated by his service-connected bilateral knee disorders, to include consideration of the Veteran's argument that the weight gain due to his knee disorders caused or aggravated his sleep apnea.

The claims file and a copy of this remand should be provided to the VA examiner.  A detailed rationale should be given for all opinions and conclusions expressed.
  
 2.  Thereafter, readjudicate the claim on appeal.  If a benefit sought is not granted, issue an SSOC and afford the appellant and his representative an appropriate opportunity to respond.  The case should then be returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

